Citation Nr: 1443532	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-01 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1985 to December 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that granted service connection for PTSD and assigned a 30 percent rating, effective February 8, 2008. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that the appeal must be remanded for a contemporaneous examination.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened or the available evidence is too old or does not provide the appropriate information for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a).  The most recent psychiatric examination of record was in November 2008, approximately six years ago.  Based on the lapse of time since the last examination, the Board does not have adequate information to evaluate the current severity of the Veteran's service-connected PTSD.  The Board notes that the Veteran was scheduled for an examination in September 2011; however, at that time the Veteran provided notice that he was residing out of state and unable to attend the scheduled VA examination.  As such, good cause for his failure to attend the schedule examination is shown.  Accordingly, an updated examination is required.

Additionally, the last record of VA treatment is dated in June 2011.  Updated VA treatment records for the disability at issue are likely to contain pertinent information, are constructively of record, and must be included in the record on appeal.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record copies of the complete clinical records of any (and all) VA evaluation and/or treatment the Veteran has received for his psychiatric disabilities not already of record (to include any treatment received while he resided out of state).  

2. The AOJ should then arrange for a psychiatric evaluation of the Veteran to determine the current severity of his PTSD.  His record must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of the psychiatric symptoms found.  The examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should note the presence or absence of each symptom listed in the criteria for ratings above 30 percent (and if a symptom is found present, its severity and frequency); the examiner should also note any symptoms found that are not listed in the rating criteria.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.

The examiner must explain the rationale for all opinions.

3. The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



